DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udovic (US 2016/0372786) in view of Mohtadi et al. (US 9,455,473).
Regarding claim 1, Udovic discloses a superionic conducting salt (electrolyte) including a plurality of salt cations, a plurality of salt anions dispersed among the salt cations to obtain charge neutrality of the salt cations, and a superionic conductive phase that is present in a solid state at ambient temperature ([0055]). The superionic conducting salt has formula (1): MxAy (reads on: claimed formula GpA), wherein M is the salt cation (reads on: G is an organic cation), A is the salt anion (reads on: A is a boron cluster anion), and x and y are integers whose relative values provide charge neutrality of the superionic conducting salt ([0055]). A ratio of x to y can be from 4:1 to 1:4, thus reading on the claimed “p is 1 or 2” when x=1 and y=1; x=2 and y=1; or x=4 and y=2.
The plurality of salt cations M can be all a same species or a combination of different species of salt cation M ([0056]), and can include a cation of alkali metals (e.g. Li, Na, K, Rb, Cs), ([0056]); reading on the claimed organic cations selected from the group consisting of an ammonium and phosphonium, having a plurality of organic substituents, each organic substituent of the plurality of organic substituent independently selected from the group consisting of: a linear, branched, or cyclic C1-C8 alkyl or fluoroalkyl group. The plurality of salt anions A can be all the same species or a combination of different species of salt anion A ([0057]), and includes polyborate ([0057]); reading on the claimed boron cluster anion. In an embodiment, salt anion A includes closo-borate anion of formula BnHn-zRz2- ([0059])
Udovic further teaches using a plurality of salt cations and a plurality of salt anions ([0055]), including a secondary salt ([0088]); reading on the claimed metal salt having a metal cation and a metal salt anion. In a secondary cation, Ms can be the all the same or different, and includes alkali metal, alkaline earth metal, transition metal, rare-earth metal, and polyatomic cations [e.g. NH4+, (CH3)3N4 and the like] ([0089]). A secondary anion G can be all the same or different, can include an anion of a polyborate, a monoatomic anions, polyatomic anions, a monovalent halide anion, or a combination thereof ([0090]). Thus, Udovic teaches a metal salt having a metal cation and a metal salt anion.
With regards the limitation of “a soft solid matrix”, Udovic teaches that the electrolyte composition is a solid interposed between a cathode and anode and can include a binder ([0122]). The binder can include a cross-linked network structure, including a semi-solid electrolyte, such as a gel electrolyte that includes, in combination with the cross-linked network structure, an additional binder ([0122]). Because Udovic teaches that the electrolyte can ([0122]), these materials meet the claim limitations of “soft solid matrix”. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select such a semi-solid or gel electrolyte in Udovic for the purpose of obtain an electrolyte suitable for a battery ([0117]).
While Udovic teaches the salt cations M (reads on G) can be organic and includes a plurality of organic substituents [see polyatomic cations including ammonium and imidazolium, [0056]], Udovic does not explicitly disclose wherein at least one organic substituent of the plurality of organic substituent differs from at least one other organic substituent of the plurality of organic substituents.
Mohtadi discloses an electrolyte composition for a magnesium electrochemical cell including a magnesium salt dissolved in an ionic liquid (abstract). The electrolyte composition includes an ionic liquid, which generally includes an organic cation and a borane cluster anion (C2/L45-50). The organic cation is any of a functional imidazolium, ammonium, pyrrolidinium, piperidinium, and phosphonium cation (C2/L50-55, see Structures 1-7 [imidazolium, ammonium, pyrrolidinium, piperidinium, pyridinium, sulfonium, and phosphonium respectively]). The R, R’, R’’, and R’’’ are each independently an organic substituent belong to any of: group (i) a linear, branched-chain, or cyclic C1-C18 of alkyl or fluoroalkyl group; group (ii) a C6-C14 aryl or fluoroaryl group; group (iii) a linear, branched-chain, or cyclic C1-C18 alkoxy or fluoroalkyoxy group, and group (v) a substituent that includes two or more moieties as defined by any two or more of groups (i)-(iv) (C3/L50-57). Non-limiting examples of group (v) substituents includes a benzyl, methoxyethyl, or trifluoromethyloxyethyl group (C3/L57-60). In an example, Mohtadi uses N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium halide [DEME] (C7/L13-15). Thus, Mohtadi teaches organic cations having all the same organic constituent or different organic constituents as equivalent in terms of ionic conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an organic cation having at least one different organic constituent (e.g. N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium) as the organic cation of Udovic to obtain predictable results as an electrolyte. In addition, one of ordinary skill in the art would have a reasonable expectation of success because both the organic cations are also used with a boron cluster as an electrolyte in a battery.
Regarding claim 2, modified Udovic discloses all of the claim limitations as set forth above. Udovic discloses closo- anions of the formula BnH-n-zRz2-, CBnH-n+1-zRz1-, and C2BnH-n+3-zRz1- ([0074]-[0076]) which read on the claimed formulas of [ByH(y-z-i)RzXi]2-, [CBy-1H(y-z-i)RzXi]-, [C2By-2H(y-t-j-1i)RtXj]-, [C2By-3H(y-t-j)RtXj]-, and [C2By-3H(y-t-j-1)RtXj]2-.
Regarding claim 3, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally discloses the boron clusters comprises a closo-boron cluster ([0059]-[0061]).
Regarding claim 4, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally discloses the boron clusters is a closo-boron cluster of formula B12H122- or CB11H12- ([0080]).
Regarding claim 5, modified Udovic discloses all of the claim limitations as set forth above. Udovic discloses secondary anion being a closo- anions of the formula BnH-n-zRz2-, CBnH-n+1-zRz1-, and C2BnH-n+3-zRz1- ([0092]-[0095]) which read on the claimed formulas of [ByH(y-z-i)RzXi]2-, [CBy-1H(y-z-i)RzXi]-, [C2By-2H(y-t-j-1i)RtXj]-, [C2By-3H(y-t-j)RtXj]-, and [C2By-3H(y-t-j-1)RtXj]2-.
Regarding claim 6, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally discloses the secondary anion as being boron clusters comprising a closo-boron cluster ([0091]).
Regarding claim 7, modified Udovic discloses all of the claim limitations as set forth above. Udovic teaches that the primary anions and secondary anions can be different ([0100]); thus the salts comprise different anions.
Regarding claim 8, modified Udovic discloses all of the claim limitations as set forth above. Udovic teaches that the primary anions and secondary anions can be identical [the same] ([0100]); thus the salts comprise the same anions.
Regarding claim 9, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally discloses the secondary anion being boron clusters of closo-boron cluster of formula B12H122- or CB11H12- ([0097]).
Regarding claim 11, modified Udovic discloses all of the claim limitations as set forth above. While Udovic teaches that the salt cations can be all the same species or a combination of different species, including polyatomic cations ([0056]), modified Udovic does not explicitly disclose wherein the solid matrix comprises at least two different organic cations.
However, because Udovic teaches that different species of salt cation can be used together, including the polyatomic actions of ammonium, substituted ammonium, tetraalkylammonium or imidazolium or the like ([0056]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two 

Regarding claim 12, Udovic discloses a superionic conducting salt (electrolyte) including a plurality of salt cations, a plurality of salt anions dispersed among the salt cations to obtain charge neutrality of the salt cations, and a superionic conductive phase that is present in a solid state at ambient temperature ([0055]). The superionic conducting salt has formula (1): MxAy (reads on: claimed formula GpA), wherein M is the salt cation (reads on: G is an organic cation), A is the salt anion (reads on: A is a boron cluster anion), and x and y are integers whose relative values provide charge neutrality of the superionic conducting salt ([0055]). A ratio of x to y can be from 4:1 to 1:4, thus reading on the claimed “p is 1 or 2” when x=1 and y=1; x=2 and y=1; or x=4 and y=2.
The plurality of salt cations M can be all a same species or a combination of different species of salt cation M ([0056]), and can include a cation of alkali metals (e.g. Li, Na, K, Rb, Cs), alkaline earth metal, polyatomic cations (e.g. ammonium or substituted ammonium (e.g., tetraalkylammonium), or imidazolium, and the like); or a combination thereof ([0056]); reading on the claimed organic cations selected from the group consisting of an ammonium and phosphonium, having a plurality of organic substituents, each organic substituent of the plurality of organic substituent independently selected from the group consisting of: a linear, branched, or cyclic alkyl or fluoroalkyl group. The plurality of salt anions A can be all the same species or a combination of different species of salt anion A ([0057]), and includes polyborate ([0057]); reading on the claimed boron cluster anion. In an embodiment, salt anion A includes closo-borate anion of formula BnHn-zRz2- ([0059])
Udovic further teaches using a plurality of salt cations and a plurality of salt anions ([0055]), including a secondary salt ([0088]); reading on the claimed metal salt having a metal cation and a metal salt anion. In a secondary cation, Ms can be the all the same or different, and includes alkali metal, alkaline earth metal, transition metal, rare-earth metal, and polyatomic cations [e.g. NH4+, (CH3)3N4 and the like] ([0089]). A secondary anion G can be all the same or different, can include an anion of a polyborate, a monoatomic anions, polyatomic anions, a monovalent halide anion, or a combination thereof ([0090]). Thus, Udovic teaches a metal salt having a metal cation and a metal salt anion.
With regards the limitation of “a soft solid matrix”, Udovic teaches that the electrolyte composition is a solid interposed between a cathode and anode and can include a binder ([0122]). The binder can include a cross-linked network structure, including a semi-solid electrolyte, such as a gel electrolyte that includes, in combination with the cross-linked network structure, an additional binder ([0122]). Because Udovic teaches that the electrolyte can include a semi-solid electrolyte or a gel electrolyte ([0122]), these materials meet the claim limitations of “soft solid matrix”. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select such a semi-solid or gel electrolyte in Udovic for the purpose of obtain an electrolyte suitable for a battery ([0117]).
While Udovic teaches the salt cations M (reads on G) can be organic and includes a plurality of organic substituents [see polyatomic cations including ammonium and imidazolium, [0056]], Udovic does not explicitly disclose wherein each organic substituent of the plurality of -10 S/cm in the solid state.
Mohtadi discloses an electrolyte composition for a magnesium electrochemical cell including a magnesium salt dissolved in an ionic liquid (abstract). The electrolyte composition includes an ionic liquid, which generally includes an organic cation and a borane cluster anion (C2/L45-50). The organic cation is any of a functional imidazolium, ammonium, pyrrolidinium, piperidinium, and phosphonium cation (C2/L50-55, see Structures 1-7 [imidazolium, ammonium, pyrrolidinium, piperidinium, pyridinium, sulfonium, and phosphonium respectively]). The R, R’, R’’, and R’’’ are each independently an organic substituent belong to any of: group (i) a linear, branched-chain, or cyclic C1-C18 of alkyl or fluoroalkyl group; group (ii) a C6-C14 aryl or fluoroaryl group; group (iii) a linear, branched-chain, or cyclic C1-C18 alkoxy or fluoroalkyoxy group, and group (v) a substituent that includes two or more moieties as defined by any two or more of groups (i)-(iv) (C3/L50-57). Non-limiting examples of group (v) substituents includes a benzyl, methoxyethyl, or trifluoromethyloxyethyl group (C3/L57-60). Thus, Mohtadi teaches organic cations having all the same organic constituent or different organic constituents as equivalent in terms of ionic conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an organic cation having R, R’, R’’, and R’’’ be each independently an organic substituent belong to any of: group (i) a linear, branched-chain, or cyclic C1-C18 of alkyl or fluoroalkyl group; group (ii) a C6-C14 aryl or fluoroaryl group; group (iii) a linear, branched-chain, or cyclic C1-C18 alkoxy or fluoroalkyoxy group, and group (see at least secondary salt [0088]), the combination of reference meets the limitations of the soft solid matrix and the metal salt, is substantially the same as the claimed soft solid matrix and the metal salt, and would therefore display the recited properties of possessing ionic conductivity greater than 10-10 S/cm in the solid state.
Regarding claim 13, modified Udovic discloses all of the claim limitations as set forth above. Udovic teaches the salt cation M can include an alkali metal (e.g. Li, Na, K, Rb, Cs) or alkaline earth metal (e.g Mg, Ca, Sr, Ba) ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an alkali metal or alkaline earth metal (including Li+, Na+, Mg2+, Ca2+) disclosed by Udovic as one of the salt cations of the superionic conductor to obtain the benefit of the electrolyte.
Regarding claim 14, modified Udovic discloses all of the claim limitations as set forth above. Udovic discloses the superionic conductive salt can include LiCB11H12 and LiCB9H10 ([0069], [0098]).
claim 15, modified Udovic discloses all of the claim limitations as set forth above. Udovic discloses the organic cation can include an ammonium cation ([0056], [0071], [0089]).
Regarding claims 16-18, modified Udovic discloses all of the claim limitations as set forth above. While Udovic teaches the salt cations M includes ammonium and imidazolium cations ([0056]), Udovic does not explicitly disclose (claim 16) wherein G comprises a phosphonium cation, (claim 17) wherein G comprises a pyrrolidinium or piperidinium cation, or (claim 18) wherein G comprises a DEME cation.
Mohtadi discloses an electrolyte composition for a magnesium electrochemical cell including a magnesium salt dissolved in an ionic liquid (abstract). The electrolyte composition includes an ionic liquid, which generally includes an organic cation and a borane cluster anion (C2/L45-50). The organic cation is any of a functional imidazolium, ammonium, pyrrolidinium, piperidinium, and phosphonium cation (C2/L50-55, see Structures 1-7 [imidazolium, ammonium, pyrrolidinium, piperidinium, pyridinium, sulfonium, and phosphonium respectively]). The R, R’, R’’, and R’’’ are each independently an organic substituent belong to any of: group (i) a linear, branched-chain, or cyclic C1-C18 of alkyl or fluoroalkyl group; group (ii) a C6-C14 aryl or fluoroaryl group; group (iii) a linear, branched-chain, or cyclic C1-C18 alkoxy or fluoroalkyoxy group, and group (v) a substituent that includes two or more moieties as defined by any two or more of groups (i)-(iv) (C3/L50-57). Non-limiting examples of group (v) substituents includes a benzyl, methoxyethyl, or trifluoromethyloxyethyl group (C3/L57-60). In an example, Mohtadi uses N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium halide [DEME] in the formation (C7/L13-15). Thus, Mohtadi teaches organic cations having all the same 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a phosphonium cation, a pyrrolidinium or piperidinium cation, or a DEME cation as disclosed by Mohtadi as the organic cation (including as the polyatomic cation) of Udovic to obtain predictable results as an electrolyte. In addition, one of ordinary skill in the art would have a reasonable expectation of success because both the organic cations are also used with a boron cluster as an electrolyte in a battery.
Regarding claim 19, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally teaches the salts are milled together ([0087]); thus Udovic suggests mixing salts together in a homogeneously distribution through the solid matrix as claimed.
Regarding claim 20, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally teaches combining a primary salt with a secondary salt from 0 mole% to 100 mole % ([0111]). Because the range of 0-100 mole% encompasses about 1:100 to 100:1 inclusive, the disclosure of Udovic renders obvious the claimed molar ratio. Even further, Udovic teaches an example where the salts are milled in a ratio of 1:1 ([0139]), thus it would be obvious to select this amount as a molar ratio to obtain the benefits of the disclosed electrolyte.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udovic (US 2016/0372786) in view of Mohtadi et al. (US 9,455,473), as applied to claim 1 above, and further in view of either Chen et al. (US 2013/0078532) or Mohtadi (US 2015/0325881).
claim 10, modified Udovic discloses all of the claim limitations as set forth above. While Udovic teaches using a plurality of salts ([0055]), modified Udovic does not explicitly disclose wherein the metal salt anion comprises at least one of: (fluorosulfonyl)imide (FSI); bis(trifluoromethanesulphonyl)imide (TFSI); PF6 and BF4 anion.
Chen discloses a battery comprising an electrolyte having a lithium borate cluster salt of the formula Li2B12X12-nHn or LixX10-xHn ([0004], [0014]), and further includes a lithium salt such as LiPF6, LiBF4, Li[N(CF3SO2)2 [Li-TFSI], and Li[N(SO2CF3)2] [Li-FSI] ([0007]). Thus, Chen teaches anions of PF6, BF4, TFSI, and FSI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lithium salt (including cations of PF6, BF4, TFSI, and FSI) of Chen with the electrolyte of Udovic for the purpose of promoting ionic conductivity.
Alternatively, Mohtadi discloses an electrolyte comprising a salt mixture including a magnesium borohydrate and a third salt ([0021]). The third salt can be LiFSI, LiTFSI, LiBF4, Mg(FSI)2, Mg(TFSI)2 and Mg(BF4)2 ([0021]). Thus, Mohtadi teaches anions of FSI, TFSI, and BF4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the third salt (including LiFSI, LiTFSI, LiBF4, Mg(FSI)2, Mg(TFSI)2 and Mg(BF4)2) of Mohtadi with the electrolyte of Udovic for the purpose of promoting ionic conductivity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of copending Application No. 16/424876 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims recites a method of making a soft solid matrix having a formula GpA having the same claimed organic cation, boron cluster anion, and metal salt having a metal cation and a metal salt anion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of copending Application No. 16/425096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims recite a soft solid matrix having a formula GpA having the same claimed organic cation, boron cluster anion, and metal salt having a metal cation and a metal salt anion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725